DETAILED ACTION
This office action is in response to Application No. 16/622,803, filed on 13 December 2019.  Claims 1-6, 8, and 10 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “repeating said connecting the second battery and said sending a second current setpoint until each battery of the set has reached its specific maximum charge voltage”, which is erroneous because repeating the connecting the second battery would require connecting the same battery 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2712045 to O’Neill (hereinafter, “Collins”) in view of US 5,500,584 to Shimomoto, US 2015/0288199 to Bui-Van, and US 6,569,560 to Martin.
Regarding claim 1, Collins discloses a method for charging batteries (¶8), comprising:
positioning a set of parallel-connected batteries (¶10-11), each battery having a specific maximum charge voltage (¶18), said set being linked to a single battery charger (Fig. 1);
connecting a first battery to the battery charger, said first battery having a lowest open-circuit voltage of all open-circuit voltages of the set of the batteries (¶13);

connecting the second battery to the charger (¶14);
sending a second current setpoint into the first and second batteries to increase the open-circuit voltages of said first and second batteries until the open-circuit voltages of the first and second batteries is substantially equal to an open-circuit voltage of another battery which is the lowest open-circuit voltage of the open-circuit voltages of the set of the batteries (¶14-15);
repeating said connecting the second battery and said sending a second current setpoint until each battery of the set has reached its specific maximum charge voltage (¶15-18); and
disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage from the charger (¶18).
Collins does not appear to explicitly disclose that the first current setpoint has a value that increases for a first time interval and remains constant for a second time interval.  Shimomoto discloses these limitations (Fig. 1; col. 1, line 65 to col. 2, line 5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Shimomoto are directed to battery charging.  Collins discloses a charging process in which batteries are successively connected to a charger and then a charging current is applied.  Shimomoto discloses that when applying a charging current, the current should be increased gradually to the target value to avoid overcharging and damage to the battery.  The teachings of Shimomoto are directly applicable to Collins in the same way, so that Collins would similarly charge connected batteries by gradually increasing charging current, to achieve the same advantage of avoiding overcharging and damage to the battery.
While Collins discloses disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage from the charger, in the event that Collins is found to be unclear regarding these limitations, Bui-Van also discloses the same (¶38).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, and Bui-Van, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of avoiding charging batteries beyond their maximum allowable voltage.  KSR Int’l Co. v. Teleflex Inc., 
Collins does not appear to explicitly disclose that the batteries are for an aircraft.  However, the claim recites “for an aircraft” as a mere statement of intended use in the preamble of the claim, and so “for an aircraft” does not limit the claim.  See MPEP § 2111.02(II).  Nevertheless, Martin discloses rechargeable batteries for an aircraft (col. 1, lines 15-18).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, and Martin, because the use of rechargeable batteries in aircraft is conventional.
Regarding claim 2, Collins discloses that prior to or during said positioning a set of parallel-connected batteries, determining the open-circuit voltage of each of the batteries of the set (¶13).
Regarding claim 4, Collins discloses that said positioning a set of parallel-connected batteries includes providing a communication element 
Regarding claim 6, Collins discloses that the connecting and the disconnecting of each battery to and from the charger, respectively, is performed using a switch dedicated to said battery (Fig. 1; ¶12).
Regarding claim 8, Collins discloses that said disconnecting each battery whose open-circuit voltage is higher than its specific maximum voltage is performed at an end of said sending a second current setpoint into the first and second batteries (¶18).  Bui-Van also discloses this limitation (Fig. 4).  Motivation to combine remains consistent with claim 1.
Regarding claim 10, Collins discloses a method for charging batteries (¶8), comprising:
linking a set of parallel-connected batteries to a battery charger, each battery of the set having an open-circuit voltage and a specific maximum charge voltage (Fig. 1; ¶10-11, 18);
electrically connecting a lower-open-circuit-voltage battery of the set to the battery charger, the lowest-open-circuit-voltage battery having a lowest open-circuit voltage of all open-circuit voltages of the set of the batteries (¶13);
increasing the open-circuit voltage of the lowest-open-circuit-voltage battery until it is substantially equal to the open-circuit voltage of a next-lowest-
electrically connecting the next-lowest-open-circuit-voltage battery to the charger (¶14);
increasing the open-circuit voltages of the lowest-open-circuit-voltage battery and the next-lowest-open-circuit-voltage battery until they are substantially equal to the open-circuit voltage of a next-highest-open-circuit-voltage battery of the set, by sending a second current setpoint to the lowest-open-circuit-voltage battery and the next-lowest-open-circuit-voltage battery (¶14-15);
repeating the foregoing electrically connecting steps and increasing steps until each battery of the set reaches its specific maximum charge voltage (¶15-18); and
disconnecting, from the charger, each battery of the set having its open-circuit voltage higher than its specific maximum charge voltage (¶18).
Collins does not appear to explicitly disclose that the current setpoint increases for a first time interval and remains constant for a second time interval.  Shimomoto discloses these limitations (Fig. 1; col. 1, line 65 to col. 2, line 5).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins and Shimomoto, because doing so would have involved merely the routine KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Shimomoto are directed to battery charging.  Collins discloses a charging process in which batteries are successively connected to a charger and then a charging current is applied.  Shimomoto discloses that when applying a charging current, the current should be increased gradually to the target value to avoid overcharging and damage to the battery.  The teachings of Shimomoto are directly applicable to Collins in the same way, so that Collins would similarly charge connected batteries by gradually increasing charging current, to achieve the same advantage of avoiding overcharging and damage to the battery.
While Collins discloses disconnecting, from the charger, each battery of the set having its open-circuit voltage higher than its specific maximum charge voltage, in the event that Collins is found to be unclear regarding these limitations, Bui-Van also discloses the same (¶38).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, and Bui-Van, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of avoiding charging batteries beyond their maximum allowable voltage.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Bui-Van are 
Collins does not appear to explicitly disclose that the batteries are for an aircraft.  However, the claim recites “for an aircraft” as a mere statement of intended use in the preamble of the claim, and so “for an aircraft” does not limit the claim.  See MPEP § 2111.02(II).  Nevertheless, Martin discloses rechargeable batteries for an aircraft (col. 1, lines 15-18).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, and Martin, because the use of rechargeable batteries in aircraft is conventional.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shimomoto, Bui-Van, and Martin, and further in view of US 2013/0342156 to Nakao.
Regarding claim 3, Collins does not appear to explicitly disclose that the open-circuit voltages of the batteries of the set determined prior to or during said KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins and Nakao are directed to battery balancing.  As discussed above, persons having ordinary skill in the art would understand that the starting conditions for the batteries would depend on the characteristics and usage of the batteries, and that the batteries could have either identical or differing voltages.  Nakao provides explicit disclosure that batteries can have identical initial starting voltages, and that balancing such batteries is still necessary.  The teachings of Nakao are directly applicable to Collins in the same way, so that Collins would similarly charge batteries of identical voltage in a balanced way.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Collins in view of Shimomoto, Bui-Van, and Martin, and further in view of US 2017/0232860 to Schlegel.
Regarding claim 5, Collins discloses that the communication element is an electronic circuit belonging to one battery of the set or being external to the set of batteries (Fig. 1; ¶10), but does not appear to explicitly disclose a circuit board.  However, persons having ordinary skill in the art would understand that Collins’s circuit would necessarily be embodied on a circuit board.  Nevertheless, Schlegel discloses that the communication element is an electronic circuit board belonging to one battery of the set or being external to the set of batteries (¶64, 73).  It would have been obvious to persons having ordinary skill in the art before the effective filing date of the application to combine the teachings of Collins, Shimomoto, Bui-Van, Martin, and Schlegel, because doing so would have involved merely the routine combination of known elements according to known techniques to produce merely the predictable results of allowing communication and control between a charger and batteries.  KSR Int’l Co. v. Teleflex Inc., 82 U.S.P.Q.2d 1385, 1395.  Collins is directed to a battery charger that includes a circuit for communicating with the batteries.  Schlegel discloses batteries and battery chargers that have circuit boards that allow communication between them.  The teachings of Schlegel are directly applicable to Collins in the same way, so that Collins’s circuit would similarly be embodied on a circuit board to allow communication between charger and batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

19 June 2021




/ARIC LIN/            Examiner, Art Unit 2851